Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Anna Lloyd on 5/9/2022.
The application has been amended as follows: 
In the Claims:
19. (Currently Amended) The apparatus of claim 15, wherein the circuitry is configured to, in response to the CU level lossless mode flag indicating that the lossless coding mode is applied to the current block, determine that (i) a lossy coding mode is not applied to the current block or that (ii) a syntax element indicating whether the lossy coding mode is applied to the current block is not signaled, and 
the second lossy coding mode is one of: 
joint chroma residual coding mode, 
a combined intra and inter prediction (CIIP) coding mode, 5 AFDOCS/25645371.1Application No. 16/848,612 Reply to Office Action of January 12, 2022 
a quantized residual block-based delta pulse code modulation (BDPCM) coding mode, 
a multiple transform selection (MTS) coding mode, 
a secondary transform (ST) coding mode, 
a dependent quantization coding mode, a transform skip (TS) coding mode, or 
a sub-block transform (SBT) coding mode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483